

113 S1815 IS: Occupational Therapy in Mental Health Act
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1815IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to include occupational therapists as behavioral and mental health professionals for purposes of the National Health Service Corps.1.Short titleThis Act may be cited as the
			 Occupational Therapy in Mental Health
			 Act.2.Including
			 occupational therapists as behavioral and mental health professionals for
			 purposes of the National Health Service CorpsSection 331(a)(1)(E)(i) of the Public Health
			 Service Act (42 U.S.C. 254d(a)(1)(E)(i)) is amended by inserting
			 occupational therapists, after psychiatric nurse
			 specialists,.